DETAILED ACTION
Examiner acknowledges receipt of amendment to application 15/074,783 filed on June 14, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 11-13, 15-18 and 20 are still pending, with claim 1 being currently amended. Claims 2, 4-10, 14 and 19 are cancelled. 

Status of Objections and Non-Prior Art Rejections
I. Claim Objections
Applicant’s amendments to claim 1 are accepted. The objection to claim 1 is withdrawn.
Allowable Subject Matter
Claims 1, 3, 11-13, 15-18 and 20  are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “wherein interleavingly discharging the first hot-swappable battery and the second hot- swappable battery is based on identifying a state of charge the first hot-swappable battery or the second hot-swappable battery by analyzing a ripple corresponding to an output capacitor of a voltage regulation circuit selectively coupled to the first hot-swappable battery or the second hot- swappable battery” in combination with all the other elements recited in claim 1.

Claim 3, being dependent on claim 1, is allowable for the same reasons as claim 1.
With respect to claim 11, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “determine individual connection times for which to couple the respective batteries to the voltage input node based on the respective individual ratio and a charge level of the respective battery; and wherein the switch circuitry includes a charge estimation component to establish the charge level of the first battery, the charge estimation component to: analyze a ripple corresponding to an output capacitor of a voltage regulation circuit coupled to the first battery; and ascertain the charge level for the first battery based on the analysis” in combination with all the other elements recited in claim 11.
Claims 12, 13, 15-18 and 20, being dependent on claim 11 are allowable for the same reasons as claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859